EXHIBIT PRINCIPAL CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 31, 2007 Name of Legal Entity Jurisdiction of Incorporation Aqualon Company United States Aqualon France B.V. The Netherlands Curtis Bay Insurance Co. Ltd. Bermuda East Bay Realty Services, Inc. United States Ever Success Overseas Limited British Virgin Islands H2H Innovations, L.L.C. United States Hercules AB Sweden Hercules Argentina S.A. Argentina Hercules Asia Pacific (Shanghai) Regional Company Ltd. China Hercules Austria GmbH Austria Hercules B.V. The Netherlands Hercules Beringen B.V.B.A. Belgium Hercules Canada Inc. Canada Hercules Chemical B.V. The Netherlands Hercules Chemicals (Jiangmen) Company Limited China Hercules Chemicals (Nanjing) Company Limited China Hercules Chemicals (Taiwan) Co. Ltd. Taiwan Hercules Chemicals Solutions Pte Ltd. Singapore Hercules Chemicals South Africa (Proprietary) Limited South Africa Hercules Chile Limitada Chile Hercules China Limited Hong Kong Hercules Country Club Inc. United States Hercules CZ s.r.o. Czech (Republic) Hercules Deutschland GmbH Germany Hercules do Brasil Productos Quimicos Ltda. Brazil Hercules Doel B.V.B.A. Belgium Hercules Euro Holdings, L.L.C. United States Hercules Europe B.V.B.A Belgium Hercules Finland OY Finland Hercules GmbH Germany Hercules Holding B.V./B.V.B.A. Belgium Hercules Holding II Limited United Kingdom Hercules Holding Specialty Materials B.V. The Netherlands Hercules Hydrocarbon Holdings, Inc. United States Hercules Industrial Chemicals Private Limited India Hercules International GmbH Switzerland Hercules International Ltd. LLC United States Hercules International Trade Corporation Limited Bahamas Hercules Investment ApS Denmark Hercules Investments S.a.r.l. Luxembourg Hercules Islands Corporation U.S.Virgin Islands Hercules Italia S.p.A. Italy Hercules Japan Ltd. Japan - 1 - PRINCIPAL CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 31, 2007 Name of Legal Entity Jurisdiction of Incorporation Hercules Korea Chemical Co. Ltd. Korea Hercules Limited United Kingdom Hercules Mexico, S.A. de C.V. Mexico Hercules Norway AS Norway Hercules Paper Holdings, Inc. United States Hercules Polska Sp. z.o.o. Poland Hercules Portuguesa, Lda. Portugal Hercules Quimica S.A. Spain Hercules Russia L.L.C. Russia Hercules SA France Hercules Services Mexico, S.A. de C.V. Mexico Hercules Tianpu Chemicals Company Ltd. (1) China P.T. Hercules Chemicals Indonesia Indonesia Shanghai Hercules Chemical Co., Ltd. China WSP, Inc. United States (1)Hercules owns a 40% interest in Hercules Tianpu Chemicals Company Ltd., which is consolidated for financial reporting purposes. -2 -
